Name: Council Decision (EU) 2017/2007 of 8 November 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the third instalment for 2017
 Type: Decision
 Subject Matter: EU finance;  cooperation policy;  budget;  EU institutions and European civil service
 Date Published: 2017-11-09

 9.11.2017 EN Official Journal of the European Union L 290/19 COUNCIL DECISION (EU) 2017/2007 of 8 November 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the third instalment for 2017 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as last amended (ACP-EU Partnership Agreement), Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (2) and in particular Article 7(2) thereof, Having regard to the Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (3) (the 11th EDF Financial Regulation), and in particular Article 21(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Article 21(5) of the 11th EDF Financial Regulation, the Commission is to present a proposal by 10 October 2017 specifying (a) the amount of the third instalment of the contribution for 2017, (b) a revised annual amount of the contribution for 2017, in cases where the amount deviates from actual needs. (2) In accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank (EIB) sent to the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 22(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous European Development Funds (EDFs). Therefore a call for funds under the 11th EDF should be made. (4) By means of Decision (EU) 2016/2026 (4), the Council has adopted, on 15 November 2016, on a proposal by the Commission, the Decision to set the annual amount of the Member States' EDF contributions for 2017 at EUR 3 850 000 000 for the Commission, and at EUR 150 000 000 for the EIB. (5) By means of Decision (EU) 2017/1206 (5), the Council has adopted, on 4 July 2017, a reduction of contribution from the Eighth and Ninth EDF decommitted funds for an amount of EUR 200 000 000, HAS ADOPTED THIS DECISION: Article 1 The individual EDF contributions to be paid by the Member States to the Commission and the EIB as the third instalment for 2017 are set out in the table in the Annex to this Decision. Payments of those contributions may be combined with adjustments under the implementation of the reduction of contributions for an amount of EUR 200 000 000 from decommitted funds under the Eighth and Ninth EDF, following an adjustment plan communicated by each Member State. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 November 2017. For the Council The President M. MAASIKAS (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 210, 6.8.2013, p. 1. (3) OJ L 58, 3.3.2015, p. 17. (4) Council Decision (EU) 2016/2026 of 15 November 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2018, the annual amount for 2017, the first instalment for 2017 and an indicative and non-binding forecast for the expected annual amounts for the years 2019 and 2020 (OJ L 313, 19.11.2016, p. 25). (5) Council Decision (EU) 2017/1206 of 4 July 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment for 2017 (OJ L 173, 6.7.2017, p. 15). ANNEX MEMBER STATES Key 10th EDF % Key 11th EDF % 3rd instalment 2017 (EUR) Total Commission EIB 11th EDF 10th EDF BELGIUM 3,53 3,24927 27 618 795,00 0,00 27 618 795,00 BULGARIA 0,14 0,21853 1 857 505,00 0,00 1 857 505,00 CZECH REPUBLIC 0,51 0,79745 6 778 325,00 0,00 6 778 325,00 DENMARK 2,00 1,98045 16 833 825,00 0,00 16 833 825,00 GERMANY 20,50 20,57980 174 928 300,00 0,00 174 928 300,00 ESTONIA 0,05 0,08635 733 975,00 0,00 733 975,00 IRELAND 0,91 0,94006 7 990 510,00 0,00 7 990 510,00 GREECE 1,47 1,50735 12 812 475,00 0,00 12 812 475,00 SPAIN 7,85 7,93248 67 426 080,00 0,00 67 426 080,00 FRANCE 19,55 17,81269 151 407 865,00 0,00 151 407 865,00 CROATIA 0,00 0,22518 1 914 030,00 0,00 1 914 030,00 ITALY 12,86 12,53009 106 505 765,00 0,00 106 505 765,00 CYPRUS 0,09 0,11162 948 770,00 0,00 948 770,00 LATVIA 0,07 0,11612 987 020,00 0,00 987 020,00 LITHUANIA 0,12 0,18077 1 536 545,00 0,00 1 536 545,00 LUXEMBOURG 0,27 0,25509 2 168 265,00 0,00 2 168 265,00 HUNGARY 0,55 0,61456 5 223 760,00 0,00 5 223 760,00 MALTA 0,03 0,03801 323 085,00 0,00 323 085,00 NETHERLANDS 4,85 4,77678 40 602 630,00 0,00 40 602 630,00 AUSTRIA 2,41 2,39757 20 379 345,00 0,00 20 379 345,00 POLAND 1,30 2,00734 17 062 390,00 0,00 17 062 390,00 PORTUGAL 1,15 1,19679 10 172 715,00 0,00 10 172 715,00 ROMANIA 0,37 0,71815 6 104 275,00 0,00 6 104 275,00 SLOVENIA 0,18 0,22452 1 908 420,00 0,00 1 908 420,00 SLOVAKIA 0,21 0,37616 3 197 360,00 0,00 3 197 360,00 FINLAND 1,47 1,50909 12 827 265,00 0,00 12 827 265,00 SWEDEN 2,74 2,93911 24 982 435,00 0,00 24 982 435,00 UNITED KINGDOM 14,82 14,67862 124 768 270,00 0,00 124 768 270,00 TOTAL EU-28 100,00 100,00 850 000 000,00 0,00 850 000 000,00